              Case 4:21-cv-00548-YGR Document 10 Filed 01/28/21 Page 1 of 3




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: (650) 781-8000
 4   Facsimile: (650) 648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff

 6
 7
 8
 9                                     UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA
                                             OAKLAND DIVISION
11
12
     MARIA RUTENBURG, an individual,                         Case No.: 4:21-cv-00548-YGR
13                        Plaintiff,
                                                             PLAINTIFF’S EX PARTE MOTION TO
14   v.                                                      SHORTEN TIME
15   TWITTER, INC., a Delaware Corporation,                  Hearing Date: February 2, 2021
16                       Defendant.                          Time: 2:00 p.m.

17
18                                     NOTICE OF MOTION AND MOTION
19          PLAINTIFF HEREBY PROVIDES NOTICE that MARIA RUTENBURG (“Plaintiff”) hereby
20   moves the Court Ex Parte for an order shortening time for the Court to consider Plaintiff’s motion for
21   a temporary restraining order (“TRO Motion”) against Defendant TWITTER, INC. This Motion will
22   be based on this Notice of Motion and Motion, the Memorandum of Points and Authorities, and the
23   attached declaration of Mark L. Javitch in Support of Motion to Shorten Time Under L.R. 6-3, any
24   judicially noticed facts, all pleadings and documents, and oral argument, if any.
25          Plaintiff moves from an order shortening time to hear the TRO Motion from March 9, 2021 to
26   February 9, 2021.
27
                                                         1
28                                                                                         4:21-cv-00548-YGR
              Case 4:21-cv-00548-YGR Document 10 Filed 01/28/21 Page 2 of 3




 1
 2                          MEMORANDUM OF POINTS AND AUTHORITIES

 3
       I.   INTRODUCTION
 4
            As detailed in the Amended Complaint, (Dkt. No. 2) and Plaintiff’s motion for a temporary
 5
 6   restraining order (Dkt. 9, “TRO Motion”) Plaintiff is currently experiencing irreparable harm, as her civil

 7   rights under the First Amendment and the Fourteenth Amendment are currently being infringed. Plaintiff

 8   was and is prohibited from commenting on presidential social media postings in a designated public forum,
 9   and is currently unable to view, comment or discuss them, despite the forum’s protected status.
10
      II.   ARGUMENT
11
            Plaintiff seeks to shorten the time for her motion for a temporary restraining order against
12
     Defendant Twitter, Inc. Plaintiff is currently experiencing irreparable harm. The loss of First Amendment
13
14   freedoms, for even minimal periods of time, unquestionably constitutes irreparable injury. See Elrod v.

15   Burns, 427 U.S. 347, 373 (1976) (plurality opinion).

16          Plaintiff filed her amended complaint on January 26, 2021. Dkt. 2. Plaintiff filed her TRO motion
17   on January 27, 2021. Although Plaintiff files this motion on an ex parte basis, Plaintiff is providing formal
18
     notice to Defendant by personal service today. Plaintiff plans to have a copy of the Amended Complaint,
19
     TRO Motion, and this Motion to Shorten Time served by personal service on their registered agent on
20
     January 28, 2021. Plaintiff will file the proof of service as soon as it becomes available.
21
22          Currently, the hearing date for the TRO motion is March 9, 2021. This is over a month away, but

23   that is too long for Plaintiff to reasonably wait while incurring irreparable harm. The events in this case

24   which led to the deprivation of Plaintiff’s civil rights occurred in January 2021, so Plaintiff has already
25   had to wait weeks while she retained counsel and developed her case for the TRO Motion. Plaintiff seeks
26
     to minimize any further time that her rights are curtailed before her motion can be heard.
27
                                                          2
28                                                                                              4:21-cv-00548-YGR
              Case 4:21-cv-00548-YGR Document 10 Filed 01/28/21 Page 3 of 3




 1          Therefore, if the TRO Motion is heard on the usual schedule, Plaintiff will be forced to wait several

 2   additional weeks while incurring irreparable harm. Plaintiff requests that Plaintiff’s TRO Motion should
 3   be heard on February 9, 2021 at 2:00 pm; any party opposing the TRO Motion shall file its opposition no
 4
     later than February 4, 2021; and it is Plaintiff shall file her reply no later than February 8, 2021. There is
 5
     no undue prejudice to Defendant in having the time shortened to hear the TRO motion.
 6
     III.   CONCLUSION
 7
 8          For the foregoing reasons, Plaintiffs respectfully request that the Court grant the motion to shorten

 9   time and hear Plaintiff’s TRO motion on February 9, 2021.

10
     Dated: January 28, 2021                                Respectfully submitted,
11
                                                            By: /s/ Mark L. Javitch______
12                                                          Mark L. Javitch (CA SBN 323729)
13                                                          Javitch Law Office
                                                            480 S. Ellsworth Ave.
14                                                          San Mateo, CA 94401
                                                            Telephone: (650) 781-8000
15                                                          Facsimile: (650) 648-0705
                                                            mark@javitchlawoffice.com
16                                                          Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
                                                           3
28                                                                                              4:21-cv-00548-YGR
